Citation Nr: 1608075	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  13-23 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an increased initial rating for irritable bowel syndrome.  

2.  Entitlement to an increased initial rating for a lumbar spine disability.

3.  Entitlement to a compensable rating for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1980 to November 2000.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.


FINDING OF FACT

In October 2015, prior to promulgation of a Board decision addressing the issues, the Veteran submitted a written statement withdrawing his appeals.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim for an increased rating for irritable bowel syndrome have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal of the claim for an increased rating for a lumbar spine disability have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal of the claim for an increased rating for allergic rhinitis have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A Veteran may withdraw an appeal in writing at any time before the Board promulgates a final decision. 38 C.F.R. § 20.204 (2015).  When a Veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and dismissal is appropriate.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. §§ 20.101, 20.202 (2015).

The Veteran submitted an August 2014 statement, wherein he stated he was satisfied with the March 2014 rating decision and the supplemental statement of the4 case sent in April 2014.  In a January 2015 Report of General Information reflects the Veteran contacted VA requesting a letter confirming that his appeal had been withdrawn.  In an October 2015 correspondence, the Veteran indicated that the actions taken in the March 2014 rating decision and supplemental statements of the case satisfied his appeal on all issues.  

Based on the above, the Board finds that the Veteran has unambiguously expressed his intent to withdraw the appeal on all issues.  Accordingly, the Board does not have jurisdiction to review these claims, and they are dismissed.  


ORDER

The appeal for entitlement to an increased rating for irritable bowel syndrome is dismissed.

The appeal for entitlement to an increased rating for a lumbar spine disability is dismissed.

The appeal for entitlement to an increased rating for allergic rhinitis is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


